ORI$INAt
           lJntbt @nitpb $rtutts @ourt                 of   fr[rrul     @lsfmg
                                                                          FILED
                                      No. 16-1436C
                                (Filed: December 1, 2016)               t)Ec   - r 2015
                                NOT FOR PUBLICATION
                                                                       U.S. COURT OF
                                                                      FEDERAL CLAIMS

 TAYE LAMONTE ELLEBY.

                 Pro Se Plaintiff,

                                                   Pro Se Complaint; RCFC 12(hX3);
                                                   Lack of Subiect Matter Jurisdiction
 THE LINITED STATES,

                 Defendant.




                                ORDER OF DISMISSAL

        The court is in receipt ofthe complaint filed on October 31,2016 by pro se
plaintiff Taye L. Elleby, who is incarcerated at Five Points Correctional Facility in
Romulus, New York. In addition, on November 16,2016, Mr. Elleby filed a',Proof of
Claim Truth Affidavit Amicus Curiae," subtitled "Memorandum Motion of Honor." in
support of his claims.

        While the caption of Mr. Elleby's November 16,2016 filing includes "USA" as
defendant, the caption of the complaint and all of the claims in Mr. Elleby's filings
describe the defendants in this case as state officials or other individuals "who all work at
the [New York state] courts." See, e.g., Compl. 2, 16. The basis of Mr. Elleby's
complaint and his November 16,2016 filing is that the state court and the individuals
involved in his criminal case lacked authority or conspired against him. Mr. Elleby
claims that he "has been illegally held in involuntary servitude as a result ofa debt
incurred after he was duped into believing that he was going to civil court as a result of
being accused of sex trafficking and promoting prostitution." Compl. l. Mr. Elleby also
states that he provided the state court and the united States Treasury with "large amounts
of money" in the form of promissory notes to pay the alleged debt. Compl. 3. Mr. Elleby
cites the Fourteenth Amendment's Due Process clause and part of the Federal rort
Claims Act, 28 U.S.C. g 2679, in support of his clairn that he should be immediately
released and paid $900 million in compensation for his allegedly unjust conviction and
detention. compl. 15-16. In his Novemb er 16,2016 filing, Mr. Elleby also argues rhat
he is entitled to relief on the grounds that his criminal conviction violates the Thirteenth
Amendment's prohibition against slavery, that none of the attorneys involved in his
criminal case were qualified, that his conviction was due to fraud and that he was
deprived of his right under the Sixth Amendment and federal and state statutes to know
the nature of the case against him, and that th€ state court lacked jurisdiction over him as
a "sovereign American."

        Pursuant to Rule l2(h)(3) of the Rules of the Court of Federal Claims, "[i]f the
 court determines at any time that it lacks subject-matter jurisdiction, the court must
 dismiss the action." A plaintiffhas the burden of establishing the court's subject matter
jurisdiction by a preponderance ofthe evidence. See Fid. & Guar. Ins. Underwriters,
Inc. v. United Stales, 805 F.3d 1082, 1087 (Fed. Cir. 2015) (citingBrandt v. United
States,Tl0 F.3d 1369, 1373 (Fed. Cir. 2013); Reynolds v. Army & Air Force Exch. Serv.,
 846F.2d746,748 (Fed. Cir. 1988). Although pro se plaintiffs are held to less stringent
pleading standards, they must still demonstrate that the court has jurisdiction to hear their
 claims. See Matthews v. United States, 750 F.3d 1320,1322 (Fed. Cir. 2014) (citation
 omitted).

       The Tucker Act, 28 U.S.C. $ la91(a)(l), grants this court jurisdiction to hear "any
claim against the United States founded either upon the Constitution, or any Act of
Congress or any regulation ofan executive department, or upon any express or implied
contract with the United States, or for liquidated or unliquidated damages in cases nol
sounding in tort."

       This court lacks jurisdiction over claims where the defendant is any entity other
than the United States. See, e.g., Conner v. United States, 641 F. App'x972,975 (Fed.
Cir. 2016) (per curiam) (citing 28 U.S.C. $ 1491(aXl); United States v. Sherwood,3l2
U.S. 584, 588 (1941); Berdickv. United States,612F.2d 533, 536 (Ct. Cl. 1979).
Therefore, Mr. Elleby's claims against state officials and private individuals are outside
this court's jurisdiction and must be dismissed.

        In addition, this court is bound by Supreme Court and Federal Circuit precedent
holding that the court's jurisdiction under the Tucker Act "is limited to claims against the
United States based on sources of law that mandate monetary relief." 1d (citing United
States v. Navajo Nation, 556 U.S. 287,289-90 (2009). A plaintiff must show that "the
source of substantive law he relies upon'can fairly be interpreted as mandating
compensation by the Federal Government for the damage sustained."' 1d. (quoting
united states v. Mitchell,463 u.s. 206,216-17 (1983). Even if the court were to read
Mr. Elleby's complaint as against the United States, the court lacks jurisdiction to hear
Mr. Elleby's claims because the Federal Circuit has found that the authorities Mr. Elleby
relies on are not money mandating. See id. (citing, e.g., LeBlanc v. United States,50
F.3d 1025, 1028 (Fed. Cir. 1995); Harris v. United States, 118 Fed. Cl. 180, 190 (2014);
Ogdenv. UnitedStates,6l Fed. Cl. 44,a7 Q004);Carterv. UnitedStates,22SCt.Cl.
898,900(1981). Inaddition"thiscourtlacksauthorityundertheTuckerActtohear
claims "sounding in tort." 28 U.S.C. $ lagl(a)(l). Therefore, the court lacks jurisdiction
over Mr. Elleby's tort claims, including his allegations of &aud,

        For the reasons above, Mr. Elleby's complaint must be DISMISSED.T The clerk
is directed to enterjudgment accordingly.

       IT IS SO ORDERED.




' On November 16,2016, Mr. Elleby filed a motion to proceed in forma pauperis and a
"promissory note" for $410. Mr. Elleby's motion to proceed in forma pauperis is GRANTED
for the limited purpose of filing the complaint.